Citation Nr: 0639948	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  99-23 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 20 percent for chronic 
low back strain and degenerative disc disease of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from August 1979 to 
August 1981.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  This case was previously before the 
Board in October 2003 and was remanded for additional 
development.  

The Board notes that where a veteran: (1) submits evidence of 
a medical disability; (2) makes a claim for the highest 
rating possible; and (3) submits evidence of unemployability, 
the requirement in 38 C.F.R. § 3.155(a) that an informal 
claim "identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements (especially when considering the 
language concerning the veteran's employability as contained 
in the private physician's April 2006 letter).  His inferred 
claim for a total rating based on individual unemployability 
is referred to the RO for initial adjudication.


FINDING OF FACT

The veteran's lumbar spine disability is productive of 
complaints of chronic pain; objectively, the evidence shows 
moderate limitation of range of motion, decreased sensation 
in the right lower leg, mild spasm in the right-sided 
paravertebral muscles, and tenderness in the right sacroiliac 
region most closely productive of severe intervertebral disc 
syndrome.


CONCLUSION OF LAW

The criteria for a rating of 40 percent, but no higher, for 
the veteran's service-connected chronic low back strain and 
degenerative disc disease of the lumbar spine are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5293, 5295 (as in effect prior 
to September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (as in effect from September 23, 2002 through September 
25, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5238, 
5243 (as in effect from September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via a January 2004 letter, the veteran was informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  The 
VCAA letters have informed the veteran that he should submit 
any medical evidence pertinent to his claim.

Although complete VCAA notice was not provided to the 
appellant prior to the initial adjudication, the claim was 
readjudicated after he received all critical notice, and he 
has had an opportunity to respond (see June 2006 supplemental 
statement of the case).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  The procedure 
outlined is not at odds with the principles espoused in 
Pelegrini.  The veteran received notice regarding ratings of 
the disability on appeal and effective dates of awards by 
letter dated in March 2006.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The veteran's service medical records are associated with the 
claims file, as are VA and private treatment records.  The 
veteran has undergone examinations that have addressed the 
matters presented by this appeal.  The veteran has not 
identified any pertinent, obtainable evidence that remains 
outstanding.  VA's duties to notify and assist are met.  
Accordingly, the Board will address the merits of this claim.

Factual Background

A rating decision dated in June 1982 granted service 
connection for chronic low back strain and assigned a 
10 percent disability rating, effective August 1981.  A 
rating decision dated in April 1986 determined that the 
veteran's low back disability should be rated as 
noncompensable (0 percent).

The veteran's claim for an increased or compensable rating 
for his back disability was received in November 1998.  A 
rating decision dated in July 1999 continued to rate the 
veteran's low back disability at 0 percent disabling.  In an 
October 2003 decision, the Board determined that entitlement 
to service connection for degenerative disc disease of the 
lumbar spine was warranted.  A rating decision in 
October 2004 implemented the Board's decision and an 
evaluation of 20 percent was assigned from November 5, 1998.  
An evaluation of 100 percent was assigned effective May 28, 
2003, based on surgical or other treatment necessitating 
convalescence.  A 10 percent evaluation was assigned from 
March 1, 2004, pending a VA examination.  A January 2005 RO 
decision assigned a 20 percent evaluation, effective March 1, 
2004, and also assigned a separate 10 percent evaluation for 
decreased sensation (under Diagnostic Code 8520) in the lower 
extremity due to the service-connected back condition, 
effective March 1, 2004.

The veteran did not file a Notice of Disagreement with the 
effective date or the disability rating assigned for the 
reduced sensation of the lower extremity associated with his 
low back disability.  Thus, these matters are not on appeal.

At a May 2001 VA spine examination, the veteran described 
constant pain with worse symptoms on the right, pain in the 
right leg, and tingling almost every day.  He stated that the 
pain was precipitated by sitting or standing for prolonged 
periods of time.  The veteran had normal spinal curvatures, 
and no evidence of spasms of the paraspinal muscles.  He was 
able to walk on his heels and his toes.  Flexion of the spine 
was to 90 degrees without pain, hyperextension 15 degrees 
without pain, and rotation 30 degrees bilaterally with 
subjective popping.  Lateral bending was 30 degrees bilateral 
without pain.  Straight leg raising on the right was 
90 degrees with pain and on the left 90 degrees with pain 
starting at 70 degrees.  The diagnosis was degenerative disc 
disease L5 to S1.

A private medical record dated in May 2003 reflects a post-
operative diagnosis of right L5 to S1 post laminectomy 
syndrome with right L5 to S1 foraminal stenosis and right L5 
radiculitis.  

At his May 2003 Board hearing the veteran indicated that he 
had numbness and tingling in the lower extremities, mainly on 
the right.  The veteran stated that he could sit for 15 or 
20 minutes before pain would become unbearable.

A private medical record dated in May 2003 noted that the 
veteran had tenderness over the right sciatic notch.  He had 
severe pain with 20 degrees of lumbar extension.  The veteran 
could walk on this tiptoes and heels normally.  The 
impression was L5 to S1 post laminectomy syndrome with 
foraminal stenosis and intermittent L5 radiculitis.

A private medical record dated in February 2004 noted that 
the veteran was 9 months postoperative, and that he had 
undergone a global decompression and fusion at the L5-S1 for 
severe spondylosis with foraminal stenosis.  Physical 
examination noted that lumbar flexion and extension was 
75 degrees and 20 degrees.  The impression was status post 
global fusion L5 to S1 for post laminectomy syndrome.  

A February 2004 X-ray of the lumbar spine revealed anterior 
and posterior surgical fusion at L5 to S1.

At a December 2004 VA spine examination, the veteran said 
that his back pain was a constant 7 out of 10 in intensity; 
it was 10 out of 10 in intensity when the pain flared.  The 
veteran indicated that the pain would flair up with activity 
such as walking upstairs.  He also said that he had to lay 
down on a daily basis, and estimated that he lost 48 days of 
activity where he had to be continuously on bed rest for the 
previous year.  He stated that he had about one day a week 
where he had to spend the entire day laying in bed flat on 
his back.  He stated that he had not been able to work since 
2001 and could not walk more than a block.  His lifting was 
limited to a maximum of 10 pounds.  The veteran did not use 
any crutches, canes, or braces.  When asked about a typical 
day, he reported that he mostly did sedentary activities at 
home.  He tried to exercise, but that would make his pain 
worse.  

Physical examination revealed that the veteran was ambulating 
rather slowly and had a mild antalgic gait.  There was mild 
spasm in the right-sided paravertebral muscles, which was 
mildly tender.  There was also tenderness in the right 
sacroiliac region.  The veteran was not able to walk on his 
toes or on his heels on the examination.  When the veteran 
attempted to forward flexion, the farthest he could forward 
flex was 45 degrees.  He had pain that provoked him to place 
his hands on his knees and then push himself back upright.  
The veteran could extend his back to 10 degrees before he 
would complain of pain.  Right lateral flexion was 15 degrees 
and left lateral flexion 15 degrees.  Right lateral flexion 
provoked pain.  Right lateral rotation was 25 degrees and 
left lateral rotation 15 degrees, with pain.  The veteran's 
straight leg raise was positive on the right, provoking pain 
in the thigh and leg, as well as pain in the low back.  The 
left leg straight leg raise was negative.  Sensation was 
decreased to light touch of the right lower leg.  The veteran 
had normal strength of the thigh and lower leg muscles.  Deep 
tendon reflexes were two plus in the knees, and 0 plus in the 
ankles bilaterally.  

The assessment was lumbar strain, with degenerative disc 
disease, status postoperative repair, status post fusion at 
L5-S1.  The examiner stated that the veteran's disability 
caused moderate loss of range of motion of the lumbar spine.  
It was noted that he had moderate to moderately severe 
episodes of pain.  He had incapacitating episodes as 
described over a 12-month period.  The veteran did have 
muscle spasms on examination.  He had some reduced sensation 
pertinent to an intervertebral disc syndrome.  The examiner 
noted that DeLuca factors were pertinent.  During periods of 
aggravation, he would have a 20 percent worsening of DeLuca 
factors.  

In an October 2005 addendum to the December 2004 examination, 
the examiner stated that during periods of exacerbation and 
repetitive use, the veteran's DeLuca factors were pertinent 
and he would lose an additional 5 degrees range of motion 
concerning his lumbar spine during flare-ups.
 
In a statement received in April 2006 the veteran's treating 
physician indicated that the veteran had been vocationally 
rehabilitated in computer training.  The veteran had 
attempted to retain gainful employment in that capacity, but 
had failed due to chronic low back pain with sciatica of 
lower extremities aggravated by routine daily activities.  It 
was noted that the veteran currently exhibited restrictive 
range of his low back coupled with spasm.  The physician 
stated that the veteran was considered permanently disabled 
with a guarded prognosis for any substantive recovery in the 
future.  



A.  Relevant laws and regulations

In general, disability evaluations are assigned by applying a 
schedule of ratings that represents, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that a disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In evaluating disabilities, VA must consider the 
applicability of regulations relating to pain.  Codes that 
provide a rating solely on the basis of loss of range of 
motion must consider 38 C.F.R. §§ 4.40 and 4.45 (regulations 
pertaining to functional loss of the joints due to pain, 
weakened movement, excess fatigability, or incoordination).  
See DeLuca v. Brown, 8 Vet. App. 202 (1995) (previously 
referenced as DeLuca in connection with VA examinations in 
the background section of this decision).

The schedular criteria for rating back disorders changed 
during the pendency of the veteran's appeal.  67 Fed. Reg. 
54345-54349 (August 22, 2002) (effective September 23, 2002), 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293; 68 Fed. 
Reg. 51454-51458 (August 27, 2003) (effective September 26, 
2003), codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243.  Therefore, adjudication of the increased rating claim 
must include consideration of both the old and the new 
criteria.  VAOPGCPREC 7-2003.  This rule of adjudication 
requires that the criteria most favorable to the veteran's 
claim be used.  The retroactive reach of the new regulation, 
however, can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g).  

The relevant diagnostic codes regarding the veteran's back 
under the old rating criteria are as follows:

Regarding Diagnostic Code 5293 for intervertebral disc 
syndrome, a 20 percent disability evaluation is warranted for 
moderate intervertebral disc syndrome with recurring attacks.  
A 40 percent disability evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  A 60 percent evaluation is warranted 
where the evidence demonstrates pronounced intervertebral 
disc syndrome manifested by persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5293 (2002).

In a December 1997 opinion, the VA General Counsel concluded 
that Diagnostic Code 5293 for intervertebral disc syndrome 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of motion of the lumbar vertebrae.  
The General Counsel therefore concluded that pursuant to 
Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 
4.45 must be considered when a disability is evaluated under 
this Diagnostic Code if the veteran has received less than 
the maximum evaluation under that Code.  VAOPGCPREC 36-97.  
Therefore, to the extent possible, the degree of additional 
range of motion loss due to pain, even during flare-ups, 
weakened movement, excess fatigability, or incoordination 
should be noted.

Regarding lumbosacral strain, when there is lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in the standing position, a 
20 percent disability rating is assigned.  To warrant the 
maximum 40 percent rating for lumbosacral strain, objective 
evidence must show that the strain is severe, with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Moderate limitation of motion of the lumbar spine is assigned 
a 20 percent disability rating.  If severe, a 40 percent 
disability rating is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  A 50 percent rating requires 
unfavorable ankylosis of the lumbar spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5289 (2003).

Under the new General Rating Formula for Diseases and 
Injuries of the Spine, for Diagnostic Codes 5235 to 5243 
(unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes), a 50 percent rating is assigned for unfavorable 
ankylosis of the entire spine.  A 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 20 percent rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (effective 
September 26, 2003).

Note (1) under the general rating formula instructs to 
evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.

Note (2) under the general rating formula provides that for 
VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.

Under the Formula for Rating Intervertebral Disc Syndrome 
based on Incapacitating Episodes (for Diagnostic Code 5243), 
as in effect from September 26, 2003, a 20 percent rating 
applies where there are incapacitating episodes having a 
total duration of at least 2 weeks, but less than 4 weeks 
during the past 12 months.  A 40 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the last 12 
months.  Finally, a 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71(a), Diagnostic Code 5243 (effective 
September 26, 2003).

Note (1) after the formula for rating intervertebral disc 
syndrome defines an "incapacitating episode" as "a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician."

Consideration of the veteran's claim under the old rating 
criteria

When the veteran's claim is considered under Diagnostic Code 
5293 of the old rating criteria, the Board concludes that the 
veteran meets the criteria for a 40 percent rating.  The 
requirements for a 40 percent rating are that the veteran 
have severe intervertebral disc syndrome with recurring 
attacks and intermittent relief.  To that end, the veteran's 
private physician has indicated that the veteran has chronic 
pain with "sciatica lower extremities."  Although the 
December 2004 VA examiner described the loss of lumbar range 
of motion as "moderate" and the pain episodes as 
"moderately severe," the examiner noted decreased sensation 
in the right lower leg, mild spasm in the right-sided 
paravertebral muscles, and tenderness in the right sacroiliac 
region.  Based on these findings, and granting the veteran 
the benefit of the doubt, the disability more closely meets 
the criteria for severe intervertebral disc syndrome to 
warrant a higher rating to 40 percent.

The Board finds, however, that the veteran is not entitled to 
a higher initial rating under Diagnostic Code 5293, even when 
the General Counsel opinion VAOPGCPREC 36-97 (stating that 38 
C.F.R. § 4.40 and 4.45 must be considered when applying 
Diagnostic Code 5293) is applied.  Considering the veteran's 
range of motion findings (flexion to 45 degrees with 
extension to 10 degrees), and only moderate neurological 
findings (sensation decreased to light touch and normal 
strength of the thigh and lower leg muscles) it cannot be 
deemed the equivalent of pronounced with sciatic neuropathy 
to warrant a higher initial rating to 60 percent under 
Diagnostic Code 5293.

Further, the evidence does not show that the veteran has 
unfavorable ankylosis (boney fixation) of the lumbar spine to 
warrant a 50 percent rating under Diagnostic Code 5289 of the 
old criteria.  Also, the veteran is not entitled to higher 
initial rating than 40 percent under Diagnostic Code 5292 
(for limitation of motion) or Diagnostic Code 5295 (for 
lumbosacral strain) since a 40 percent rating is the highest 
rating allowed under these Codes and consistent with severe 
disability.

Consideration of the veteran's claim under the new rating 
criteria

The Board concludes that the veteran is not entitled to a 
higher rating than 40 percent when his low back disability is 
rated under the new rating criteria for the spine.  Under the 
General Rating Formula for Diseases and Injuries of the 
Spine, the evidence would have to show unfavorable ankylosis 
of the entire spine for a 50 percent rating.  However, there 
is no evidence that the veteran has had ankylosis of his 
spine.  Accordingly, he is not entitled to a higher initial 
rating to 50 percent under the General Rating Formula for 
Diseases and Injuries of the Spine.

The veteran could also potentially be entitled to a higher 
initial rating for his low back, if his disability was rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine, and pursuant to Note (1), any associated objective 
neurologic abnormalities were rated separately.  For example, 
a 40 percent rating under the General Rating Formula and a 
separate 10 percent rating for decreased sensation in the 
lower extremity due to his back condition, under Diagnostic 
Code 8520 would constitute a higher initial rating than 40 
percent.  In order to be entitled to a 40 percent rating 
under the General Rating Formula, the evidence would have to 
show limitation of forward flexion of the thoracolumbar spine 
of 30 degrees or less.  However, at the veteran's December 
2004 VA examination, he had flexion to 45 degrees.  The 
veteran has complained of chronic pain on motion and 
functional loss of the lumbar spine, but the Board finds that 
the limitation of motion with pain is consistent with a 20 
percent rating under the new criteria, especially since there 
is no indication of limited motion to 30 degrees, with or 
without pain.  Therefore, an increased rating for painful 
motion is inappropriate under the new rating criteria, 
effective September 26, 2003.

The veteran could also be entitled to a 40 percent rating 
under the General Rating Formula if there was favorable 
ankylosis of the entire thoracolumbar spine, but the evidence 
has not shown at any time that the veteran has ankylosis.

If it is conceded that the veteran meets the criteria for a 
20 percent rating under the General Rating Formula, the 
evidence would have to show that he has moderately severe 
incomplete paralysis under Diagnostic Code 8520 (which would 
warrant a 40 percent rating), in order to have a higher 
initial combined rating than the 40 percent assigned under 
Diagnostic Code 5293.  Although decreased sensation and 
tenderness have been shown, there is no objective evidence 
revealing that the veteran has moderately severe incomplete 
paralysis of the sciatic nerve.  As such, the veteran would 
not be entitled to a higher initial rating for his low back 
than 40 percent, when his disability is rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, and sciatic nerve abnormalities are rated separately.

Under the Formula for Rating Intervertebral Disc Syndrome 
based on Incapacitating Episodes, to be entitled to a higher 
initial rating to 60 percent, the evidence would have to show 
that the veteran has had incapacitating episodes (defined as 
a period of acute signs and symptoms requiring bed rest 
prescribed by a physician having a total duration of at least 
6 weeks during the past 12 months).  The veteran is not 
entitled to a higher initial rating than 40 percent under the 
Intervertebral Disc Syndrome formula.  In this regard, 
although the veteran indicated at his December 2004 VA 
examination that he had to lay down one day a week, the April 
2006 letter from the veteran's private physician does not 
confirm that the veteran is presently "prescribed bed rest 
by a physician."  In short, the veteran has not reported at 
least 6 weeks of incapacitating episodes (as defined by VA 
for rating purposes) during the past year.  Thus, he is not 
entitled to a higher initial rating than 40 percent under the 
Formula for Rating Intervertebral Disc Syndrome based on 
Incapacitating Episodes.

In determining whether a claimed benefit is warranted, VA 
must consider whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the Board finds that the veteran is entitled to a higher 
initial rating to 40 percent for lumbar spine disc disease as 
contemplated under the scheduler rating criteria, but the 
preponderance of the evidence is against a higher initial 
rating than 40 percent at any time during the rating period.


ORDER

An increased initial rating to 40 percent (but no higher) for 
lumbar spine disk disease is granted, subject to criteria 
governing the payment of monetary benefits.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


